Citation Nr: 0822430	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1947 to October 
1949, from January 1950 to September1953, and from October 
1954 to September 1968.  The appellant claims as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant testified before the undersigned Veterans Law 
Judge at the RO in April 2008.  A transcript of her hearing 
has been associated with the record.


FINDINGS OF FACT

1.  The veteran died in August 2003.  The death certificate 
indicates the cause of death as chronic obstructive pulmonary 
disease (COPD) due to tobacco abuse.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1) (38 C.F.R. § 3.159 was recently 
revised to delete (4), see 73 Fed.Reg. 23356 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in February 2006 advised the appellant of the 
evidence and information necessary to support her claim.  She 
was asked to identify or submit evidence, to include 
information concerning treatment of the veteran during the 
period directly following service discharge.  

Letters dated in August 2007 and January 2008 advised the 
appellant that VA was unable to obtain clinical records 
pertaining to claimed treatment at Oak Knoll Naval Hospital 
in 1969.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  There has been no timely notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is not warranted for the issue 
resolved in this decision, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
The opinion of a VA physician was obtained.  The appellant 
was afforded the opportunity to testify before the 
undersigned.  She has not identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Factual Background

The veteran's service medical records indicate diagnoses of 
upper respiratory infection in March 1947 and September 1949.  
On separation examination in October 1949, there were no 
significant abnormalities of the veteran's lungs or chest, 
and a chest X-ray was also normal.

Pharyngitis was noted in November 1950.  On physical 
examination in March 1953, the veteran's lungs and chest were 
clinically normal.  A chest X-ray was negative.  The same 
findings were noted on separation examination in September 
1953.

Upon enlistment examination in 1954, the veteran denied 
asthma, chronic cough,  and shortness of breath.  His lungs 
and chest were noted to be clinically normal.  A chest X-ray 
was negative.  On reenlistment examination in January 1957, 
the veteran's lungs and chest were normal, and a chest X-ray 
was negative.  

A June 1960 treatment record indicates occasional sharp pain 
in the veteran's left chest without relationship to exercise 
or eating.  His chest was clear.  He denied coughing.  He 
reported that he smoked one and one-half packs of cigarettes 
per day.  

Reenlistment examination in September 1962 also revealed 
clinically normal lungs and chest, and a chest X-ray was 
normal.  Reenlistment examination in September 1966 indicated 
normal lungs and chest, with a negative chest X-ray.  

An October 1967 treatment record indicates that a purified 
protein derivative (PPD) test was positive.  An October 1967 
consultation report indicates that the veteran had a negative 
PPD in 1954, but had positive PPD in May 1967.  The provider 
determined that the veteran was not a PPD converter by the 
usual definition and that no follow-up was required.  

In June 1968 the veteran denied asthma, shortness of breath, 
and chronic cough.  Physical examination revealed clinically 
normal lungs and chest.  The results of a chest X-ray were 
within normal limits.

Service personnel records show that the veteran served as an 
aircraft mechanic and aircraft electrician.

Records from Emmanuel Hospital indicate that the veteran was 
hospitalized for bronchopneumonia in January 1978.

Records from J.A.N., M.D. indicate that the veteran was 
initially seen in October 1994, having been referred for 
complaints of shortness of breath.  The veteran described 
"asthma" of several years' duration, but noted increasing 
shortness of breath over the previous four or five months.  
Dr. N. noted that a September 1994 X-ray demonstrated no 
pulmonary parenchymal infiltrates and that it was thought at 
that time that the veteran had acute purulent bronchitis.  
Dr. N. also noted that the veteran smoked between one and two 
and one-half packs of cigarettes daily and did so for 40 
years; he related that the veteran had quit smoking six 
months previously.  The veteran reported that he had been 
diagnosed with emphysema.  Dr. N. noted that the veteran had 
suffered from pneumonia twice, six years previously being the 
most recent episode.  He also noted the veteran's report of a 
positive skin test for tuberculosis and treatment with 
medication.  Chest X-rays were consistent with chronic 
obstructive pulmonary disease (COPD).  Dr. N. concluded that 
the veteran's shortness of breath was likely related to 
underlying emphysema with an asthmatic component.

Records from B.B.B., M.D. indicate that the veteran had been 
followed since September 1992 for severe COPD and asthma.  

Records from National Jewish Medical and Research Center 
indicate that the veteran participated in the adult day unit 
from July to August 1998 for shortness of breath.  The 
pertinent discharge diagnoses were mycobacterium avium 
complex (MAC) pneumonia and COPD.  

Records from S.C.T., M.D. indicate that he began treating the 
veteran in February 1999.  The new patient evaluation 
reflects a history of longstanding COPD.  Upon examination 
and interview, Dr. T.'s impression was tobacco induced COPD 
with chronic hypoxia.  

The veteran died in August 2003.  The death certificate, 
signed by Dr. T., indicates the immediate cause of death as 
severe COPD due to tobacco abuse.  

In a November 2004 letter, Dr. T. indicated that the 
appellant had supplied  the veteran's service and medical 
records.  He stated that the veteran was exposed to fumes 
from aircraft during service.  He also noted that the veteran 
had what appeared to be the emergence of positive PPD during 
that time.  He acknowledged that the veteran smoked for 40 
years and that it certainly impacted his COPD, but that 
exposure to aircraft and exhaust fumes may have also had a 
significant impact on the underlying disease.  He opined that 
there was a case for "certain connection" to the positive 
PPD and exposure to noxious substances in service.  

An opinion was sought from a VA physician in April 2007.  The 
physician indicated that the veteran's claims file was 
extensively reviewed.  He noted the veteran's 45 to 60-pack 
year history of smoking.  He stated that the veteran had been 
steroid-dependent since 1994, having been diagnosed with COPD 
some time in the 1980s or 1990s.  He also noted that the 
veteran had been oxygen-dependent since 1997.  The physician 
indicated that there were multiple reports of bronchitis for 
which the veteran took antibiotics.  He related that the 
veteran was treated for pneumonia in 1978, and that multiple 
X-rays indicated no changes of COPD at that time.  He noted 
that he had extensively reviewed the service medical records 
but was unable to find any records of a respiratory 
condition.  He pointed out that there was a well documented 
history of smoking.  With respect to a relationship between 
the positive PPD finding in service and COPD, the physician 
indicated that the positive PPD was diagnosed in the 1960s 
and that the veteran was relatively symptom free until 1998, 
at which time he developed a right upper lobe pneumonia and 
had sputum smears positive for MAC.  The physician concluded 
that there was no causal relationship between COPD and a 
positive PPD, or with the MAC.  He indicated that positive 
PPD and MAC were both chronic and potentially debilitating 
lung conditions, but that there was no causal relationship 
between the two.  He stated that overall, his research had 
shown that there was no causal relationship between MAC and 
COPD.  He opined that there was no causal relationship 
between the positive PPD and MAC, and the veteran's COPD.  
The physician also discussed the veteran's reported exposure 
to toxins, specifically Luxol.  He indicated the veteran's 
report that he had been exposed to either Luxol or aircraft 
fumes, which caused difficulty with his breathing.  He opined 
that there was no relationship between the reported exposure 
and COPD.  He noted that harmful fumes could cause asthmatic 
reactions and that people with known reactive airways could 
have exacerbations of the reactive airways and asthma due to 
noxious fumes.  He stated that asthma and COPD were different 
entities, with asthma being a reversible process that would 
be alleviated with removal of the noxious fumes. He indicated 
that COPD, on the other hand, was a chronic lung disease with 
architectural changes that would not necessarily be 
reversible.  He concluded that exposure to certain chemicals 
such as fumes could cause reactive airway disease and 
tightening of the airway, but that it was reversible and 
would not result in chronic architectural changes such as 
COPD.  He opined that exposure to Luxol and fumes would not 
be the cause of COPD.  Rather, he concluded that the most 
likely etiology of the veteran's COPD was smoking, and 
pointed out that the pulmonologist had reached the same 
conclusion.

At her April 2008 hearing, the appellant testified that COPD 
and MAC had been diagnosed in 1994.  She stated that the 
veteran had been sick for many years, and that he had 
difficulty soon after his discharge from service.  She noted 
that during service, he coughed a lot but never complained 
that the fumes were problematic.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for the cause of the veteran's death.  In this 
regard, the Board observes that Dr. T. has suggested that the 
veteran's fatal COPD was related to exposure to toxins or to 
a positive PPD in service.  However, Dr. T.'s opinion is 
speculative to the extent that he stated that exposure to 
aircraft fuel and exhaust fumes "may" have had a 
significant impact on his underlying disease.  To the extent 
that Dr. T. used the term "may," his opinion acknowledges 
that it is made without any certainty.  Because statement is 
speculative, it has little probative value with respect to 
establishing the etiology the veteran's COPD.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  To the 
extent that Dr. T. offered an opinion regarding a connection 
between a positive PPD and COPD, he did not provide any 
underlying rationale for such a conclusion.  Moreover, Dr. 
T., in treatment records and on the death certificate, 
clearly indicated that the veteran's COPD was caused by 
tobacco use.

By contrast, a VA physician's opinion dated in April 2007 has 
both certainty and specificity.  The VA physician concluded 
that the veteran's fatal COPD was not related to the positive 
PPD or to any exposure during service.  Rather, he concluded 
that the likely etiology of the veteran's COPD was his 
history of smoking.  This opinion included consideration of 
the veteran's service medical records as well as the 
veteran's post-service history, to include initial findings 
by Dr. T. that COPD was related to tobacco use.  The VA 
physician reviewed the claims file and discussed the relevant 
findings therein, to include treatment records dating to 
1978, when multiple X-rays indicated no changes of COPD.  
There is no indication that the physician was not fully aware 
of the veteran's medical history, or that he misstated any 
relevant fact.  He provided an in-depth discussion of the 
rationale underlying his conclusions, based in his review of 
the claims folder and research.  The Board thus finds that 
his opinion is of significant probative value.  

The appellant asserts a relationship between the veteran's 
COPD and his active duty service; however, as a layperson, 
she is not qualified to render an opinion concerning question 
of medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The appellant has reported that the veteran coughed all of 
the time.  The Board is aware that a layperson is competent 
to report her own observations.  However, in June 1968 the 
veteran denied having chronic cough, and the record after 
service establishes a post service onset rather than an in-
service onset of the veteran's fatal COPD.

The Board also notes that the appellant has asserted that the 
veteran suffered from respiratory problems since service.  
She is competent to report her observations symptomatology 
and when it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the assertions 
of symptoms of COPD during service and thereafter are 
unsupported by contemporaneous records and are in conflict 
with post-service treatment records which place a diagnosis 
of COPD many years after service.  

In summary, the evidence demonstrates that the veteran's 
fatal COPD was not related to service.  In light of the above 
discussion, the Board must conclude that the preponderance of 
the evidence is against the grant of service connection for 
the cause of the veteran's death, and there is no doubt to be 
resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


